           Case 1:20-cv-11127-IT Document 17 Filed 09/02/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

                                                    CIVIL ACTION NO.: 1:20-CV-11127-IT

THOMAS STYLIANOS, JR.,               |
                                     |
And                                  |
                                     |
DANIEL DEM                           |
          Plaintiffs                 |
                                     |
v.                                   |      Agency File #s:APP2020000888, (Appeal)
                                     |                     NRC2020009841 (Original FOIA)
UNITED STATES CITIZENSHIP            |
AND IMMIGRATION SERVICE              |
          Defendant                  |


                      SCHEDULING CONFERENCE MEMORANDUM

1. Joint Statement    The parties having conferred, the following joint statement is proffered to
the Court:

Preliminary statement: This case presents no material issues of fact. This is a FOIA case in
which the plaintiffs seek two documents which are in the possession, custody or control of the
defendants. The first is a copy of a marriage certificate, evidencing the marriage of Daniel Dem
and Narong Iv, which was submitted to USCIS by the plaintiff Daniel Dem in connection with
an unsuccessful petition for an alien relative. Ms. Iv was the intended beneficiary of that
petition. The second document is a copy of the first page of the petition filed by Mr. Dem for
Ms. Iv. The government asserts that the documents are exempt from disclosure under the
exemption set out at 5 U.S.C. §552(b)(6) as “personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion” of Ms. Iv’s personal
privacy. The allegations in the plaintiffs’ Complaint which were admitted by the defendant from
the operative facts, and there are no material facts in dispute.

a. Joint Discovery Plan. There is no need for fact discovery. This case presents only questions
of law, and there is no need for expert opinion. There is no need for expert discovery. The
Court’s scheduling order should close discovery as of the date of the scheduling conference.

b. Settlement Proposals. The plaintiff’s settlement demand was for disclosure of the two
requested documents, and payment of EAJA act attorney’s fees accrued to date. The Defendant
does not agree to the proposal.
           Case 1:20-cv-11127-IT Document 17 Filed 09/02/20 Page 2 of 3



c. Initial Disclosures.
        1. Individuals having discoverable information regarding disputed facts. There are no
disputed facts.
        2. Documents relevant to disputed facts. There are no disputed facts.

d. Pending Motions. The plaintiffs filed a Motion for Summary Judgment on August 21, 2020.
The defendants’ reply to the summary judgment motion is due September 11, 2020. The
defendants have stated that intend to file a cross motion for summary judgment, presumably as
part of their response to the summary judgment motion filed by the plaintiffs. There are no other
motions now pending. There are no other motions which the parties intend to file.

e. Referral to a Magistrate Judge. The plaintiffs do not assent to trial before a Magistrate
Judge.

F. Certification. Each party and their respective counsel have conferred with a view to
establishing a budget for conducting the full course and various alternative course of the
litigation and to consider resolution through the use of alternative dispute resolution programs.

                                                     THOMAS STYLIANOS, JR.,
                                                     DANIEL DEM
                                                     By their attorney

                                                     /s/Thomas Stylianos, Jr._

                                                     Thomas Stylianos, Jr.
                                                     BBO# 565941
                                                     287 Appleton Street
                                                     Lowell, MA 01852
                                                     (978) 459-5000 Phone
                                                     (978) 459-3079 Fax
                                                     Tom@Thomasinlowell.com

                                                     ANDREW E. LELLING
                                                     United States Attorney
                                                     /s/ Anita Johnson
                                                     Anita Johnson
                                                     Assistant U.S. Attorney
                                                     Moakley U.S. Courthouse Suite 9200
                                                     One Courthouse Way
                                                     Boston MA 02210
                                                     617-748-3266
                                                     Anita.johnson@usdoj.gov
          Case 1:20-cv-11127-IT Document 17 Filed 09/02/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document was served electronically via
the CM/ECF notification system on those registered participants as identified on the
Notice of Electronic Filing (NEF).

Dated: September 2, 2020                          /s/ Thomas Stylianos, Jr.

                                                  Thomas Stylianos, Jr.
